United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 12, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-10887
                        Conference Calendar


DERRICK MCNAIRY,

                                     Petitioner-Appellant,

versus

DAN JOSLIN, WARDEN, FEDERAL CORRECTIONAL INSTITUTION SEAGOVILLE,

                                     Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 3:05-CV-1166
                         --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Derrick McNairy, federal prisoner # 33456-077, was convicted

of possession of cocaine base with intent to distribute and

sentenced to serve 15 years in prison.   He filed a 28 U.S.C.

§ 2241 habeas corpus petition to challenge his sentence, and he

now appeals the district court’s dismissal of his § 2241

petition.   He argues that he should be permitted to pursue § 2241

relief in accordance with the savings clause of 28 U.S.C. § 2255

because the remedy under § 2255 is inadequate and because he is

actually innocent of his sentence.   He relies on United States v.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10887
                                 -2-

Booker, 543 U.S. 220 (2005), in support of his substantive

sentencing claims.

     McNairy has not shown that the district court erred in

determining that his purported § 2241 petition was best construed

as an unauthorized successive § 2255 motion.   See Tolliver v.

Dobre, 211 F.3d 876, 877 (5th Cir. 2000); Cox v. Warden, Fed.

Det. Ctr., 911 F.2d 1111, 1113 (5th Cir. 1990).   McNairy likewise

has not shown that he should be permitted to proceed under the

savings clause of § 2255.   See Reyes-Requena v. United States,

243 F.3d 893, 904 (5th Cir. 2001); Pack v. Yusuff, 218 F.3d 448,

452-53 (5th Cir. 2000).   The judgment of the district court is

AFFIRMED.